Case 1:21-cv-01398-CMA-NYW Document 72 Filed 08/20/21 USDC Colorado Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-01398-CMA-NYW

  RE/MAX, LLC, a Delaware limited liability company,

                Plaintiff,

  v.

  EXP REALTY, LLC, a Washington limited liability company,

                Defendant.



                         NOTICE OF DISMISSAL WITH PREJUDICE


         Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiff RE/MAX, LLC hereby provides notice

  of dismissal of this action with prejudice.



  Dated: August 20, 2021.                       Respectfully submitted,



                                                s/Thomas A. Olsen
                                                Kathryn A. Reilly
                                                Thomas A. Olsen
                                                Melissa L. Romero
                                                Wheeler Trigg O’Donnell LLP
                                                370 Seventeenth Street, Suite 4500
                                                Denver, CO 80202
                                                Telephone: 303.244.1800
                                                Facsimile: 303.244.1879
                                                Email: reilly@wtotrial.com
                                                       olsen@wtotrial.com
                                                       romero@wtotrial.com

                                                Attorneys for Plaintiff RE/MAX, LLC
Case 1:21-cv-01398-CMA-NYW Document 72 Filed 08/20/21 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 20, 2021, I electronically filed the foregoing
  NOTICE OF DISMISSAL WITH PREJUDICE with the Clerk of Court using the CM/ECF
  system which will send notification of such filing to the following email addresses:

           Janette L. Ferguson
            jferguson@williamsweese.com
           Jeffrey M. Lippa
            jlippa@williamsweese.com
           Jessica P. Marsh
            jmarsh@williamsweese.com

                                       s/Claudia Jones
